Citation Nr: 0813355	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-35 186	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1973 to April 1976.

This appeal stems from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for Hepatitis C.  

Issue not on appeal

In the September 2005 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  In his November 2005 Notice of 
Disagreement (NOD), the veteran only disagreed with the RO's 
denial of service connection for Hepatitis C.  Further, in 
his November 2006 substantive appeal [VA Form 9], the veteran 
indicated only an intent to appeal the denial of service 
connection for Hepatitis C.  The matter of entitlement to 
service connection for a back disability is therefore not in 
appellate status and will be discussed no further herein.


FINDING OF FACT

A preponderance of the evidence of record does not 
demonstrate that the veteran's Hepatitis C is attributable to 
his period of active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
Hepatitis C.  In essence, he contends that he was exposed to 
tainted blood products while working in a medical unit in the 
United States Army.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated November 2004, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service causing the injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service."  

An additional letter from the RO dated July 2005 notified the 
veteran of several risk factors associated with the 
development of Hepatitis C.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 and July 2005 letters.  Specifically, the 
November 2004 and July 2005 letters stated that VA would 
assist the veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the November 2004 and 
July 2005 letters informed the veteran that VA would request 
such records, if the veteran completed and returned the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information.  The veteran was also advised in both 
VCAA letters that a VA examination would be scheduled if 
necessary to make a decision on his claim.  

Further, both VCAA letters emphasized, "you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." 

Finally, the Board notes that the November 2004 and July 2005 
letters specifically requested: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status 
[not at issue here]; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated June 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed Hepatitis C.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In particular, reports of VA and 
private medical treatment of the veteran have been associated 
with the claims folder.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  A medical examination is unnecessary 
in this case, however, because there is no objective and 
credible evidence of in-service exposure to the Hepatitis C 
virus.  In the absence of such evidence, obtaining a medical 
nexus opinion would be futile.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of Hepatitis C, to include exposure to the Hepatitis C virus 
in service.  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his November 2006 substantive appeal [VA Form 9] he declined 
the option of testifying at a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use. 

Analysis

The veteran is seeking service connection for Hepatitis C.  
He contends that he was exposed to and contracted Hepatitis C 
while on active duty at Fort Dix, New Jersey.  

With respect to Hickson element (1), current disability, 
medical records from the Hines VA Medical Center dated in 
September 2004 indicate that the veteran's laboratory results 
tested positive for Hepatitis C.  [A 1982 diagnosis is noted 
in records from January 2005; however, no medical records 
were submitted from that time period to substantiate this 
notation.]  The Board finds Hickson element (1) to be 
satisfied based on the September 2004 records indicating a 
current Hepatitis C diagnosis.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the Board will separately address 
disease and injury.

Concerning in-service disease, the medical evidence does not 
document Hepatitis C or, for that matter, any form of 
hepatitis.  The Board has thoroughly reviewed the veteran's 
service medical records.  These records contain no notation 
or diagnosis of hepatitis during service, and all laboratory 
studies were normal.  Crucially, the February 1976 separation 
medical examination made no mention of a Hepatitis C 
diagnosis.  In fact, the veteran himself noted, "I am in 
good health at the present time."  No additional medical 
evidence has been submitted to indicate any in-service 
Hepatitis C diagnosis, nor has any medical professional 
suggested that hepatitis was present during the veteran's 
service from 1973 to 1976.  Thus, the Board finds that the 
portion of Hickson element (2) dealing with in-service 
incurrence or aggravation of a disease, has not been met.

Turning to in-service injury, the veteran argues that his 
Hepatitis C was incurred in service, when he claims to have 
come into contact with patients who were being transferred 
for drug addiction and detoxification.  In his October 2004 
claim, the veteran alleges "direct contact with Hepatitis 
patients, while transferring patients from hospital to 
hospital.  Patients were active military and [were] being 
transferred for drug addiction and detoxification."  

In a November 2004 statement, the veteran reiterated that his 
service duties included transporting patients, who were known 
drug abusers, from one hospital to another.  Expanding on his 
prior description, he stated that "some, not all, [of the 
patients] had open wounds, which I was responsible for 
changing."  He claimed to have acted as a "medical 
attendant" for these patients.  

Elaborating even further in his November 2005 NOD, the 
veteran stated that he "was routinely exposed to blood from 
patients..."  
 
A lay statement submitted by B.P. attempts to corroborate 
some of the veteran's statements.  B.P. noted that he and the 
veteran were stationed together as "medivac personnel" and 
"[i]t was very common in this setting to be exposed to open 
wounds and blood from the transport of hundreds of 
individuals."

However, in a contradictory statement in November 2004, the 
veteran indicated that he had not been exposed to any 
contaminated blood or fluids.

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).    

In assessing the veteran's and B.P.'s credibility, the Board 
first notes the veteran's constantly evolving story.  His 
descriptions of his duties while in service have changed 
dramatically from his October 2004 claim, to his November 
2004 Statement in Support of Claim, and finally to his 
November 2005 NOD.  Each time, the veteran was purportedly 
exposed to more and more blood from allegedly infected 
patients.

As noted above, the veteran initially stated that he merely 
transported patients who were known drug abusers.  In 
November 2004, while at the same time denying he had been 
exposed to contaminated blood or fluids (in response to the 
Risk Factor Questionnaire), the veteran expanded his 
description and stated that these patients had open wounds, 
which he was responsible for changing.  Later, in his 
November 2005 NOD, the veteran claimed to have been routinely 
exposed to patients' blood.  These inconsistencies themselves 
cast doubt on the veteran's credibility.

Even more significantly, these vague statements must also be 
viewed in the context of the entire record, in particular the 
official military records.  While it is true that the veteran 
served in a medical unit, his military occupational specialty 
was a medical records clerk.  There is no indication in the 
veteran's service personnel records that he was trained in 
any health care specialty.  There is simply no objective 
basis for any belief in his more recent statement, and the 
statement of B.P., to the effect that the veteran was exposed 
to blood products on numerous occasions while rendering 
medical care to patients.

The veteran's vague and shifting statements are self-serving 
and are unsupported by his service records, which indicate 
only that the veteran served in medical records.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  


Crucially, the service records contain no indication that the 
veteran attended to anything besides medical records.  The 
Board places far greater probative value on the pertinently 
negative contemporaneous service department records than it 
does on the more recent statements of the veteran, made in 
connection with his claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

In addition, even if the Board were to believe that the 
veteran was exposed to blood products while attending to 
medical patients (and the Board does not so believe), the 
veteran has provided not a scintilla of evidence that any 
such patients were infected with the Hepatitis C virus.  To 
the extent that the veteran invites the Board to draw the 
conclusion, based on no medical evidence, that such incidents 
somehow have caused him to be infected with the Hepatitis C 
virus, the Board declines to do so.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].

The Board adds that the veteran has not contended that any 
other incident of his military service led to his currently 
diagnosed Hepatitis C, and there is no evidence of record 
which so suggests.  

Based on these considerations, the Board finds that the 
evidence does not satisfy Hickson element (2), in-service 
disease or injury.  Accordingly, the veteran's claim of 
entitlement to service connection for Hepatitis C fails on 
this basis alone.  

With respect to element (3), medical nexus, in the absence of 
in service disease or injury, medical nexus is an 
impossibility.  Indeed, the veteran has presented no 
competent medical opinion which serves to link his diagnosed 
Hepatitis C to his military service. 

Accordingly, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  
The benefit sought on appeal is denied. 


ORDER


Entitlement to service connection for Hepatitis C is denied.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


